SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

684
CAF 13-01440
PRESENT: CENTRA, J.P., LINDLEY, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF NOAH G.
-----------------------------------
WYOMING COUNTY DEPARTMENT OF SOCIAL                 MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

ANTHONY G., RESPONDENT-APPELLANT.


MICHAEL STEINBERG, ROCHESTER, FOR RESPONDENT-APPELLANT.

WENDY S. SISSON, GENESEO, FOR PETITIONER-RESPONDENT.

TERESA KOWALCZYK, ATTORNEY FOR THE CHILD, WARSAW.


     Appeal from an order of the Family Court, Wyoming County (Michael
F. Griffith, J.), entered July 23, 2013 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order terminating
his parental rights on the ground of abandonment. Contrary to the
contention of the father, petitioner established by the requisite
clear and convincing evidence that he abandoned his child (see Social
Services Law § 384-b [4] [b]; [5] [a]; Matter of Dennis K.A., 63 AD3d
1638, 1638). Petitioner’s caseworker testified that the father was
required to contact her prior to any visitation with the child, which
was to be supervised by the child’s grandfather. The father contacted
the caseworker before visits that took place commencing in October
2011, but last contacted her concerning a visit in May 2012. He did
not contact her again before petitioner filed the abandonment petition
in December 2012. In addition, the father failed to appear at court
proceedings with respect to the child during the relevant time period,
although he had notice of those proceedings. The father’s testimony
that he visited with the child during the relevant time period and
that he believed that only the grandfather was required to contact the
caseworker concerning the visits merely raised a credibility issue
that Family Court was entitled to resolve against the father (see
Matter of Kaitlin R., 28 AD3d 1243, 1244, lv denied 7 NY3d 706; Matter
of Joseph E., 16 AD3d 1148, 1148-1149).

Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court